Citation Nr: 0200147	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  00-18 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from July 1944 to May 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Boston, Massachusetts.


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The veteran is service-connected for the following:  post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling; residuals of a gunshot wound to the left arm, 
evaluated as 20 percent disabling; left ulnar neuropathy, 
evaluated as 20 percent disabling; left foot numbness due to 
residuals of frozen feet, evaluated as 10 percent disabling; 
and right foot numbness due to residuals of frozen feet, 
evaluated as 10 percent disabling.  The veteran's combined 
rating is 70 percent, which includes application of the 
bilateral factor.  He claims to be unemployable by reason of 
such disabilities.  

In a statement received in August 2000, the veteran also 
claimed entitlement to higher schedular evaluations for his 
service-connected frozen feet, gunshot wound residuals and 
PTSD.  Although the RO provided the veteran with examinations 
in response to these claims, the RO has not adjudicated such 
claims.  Moreover, it failed to issue a supplemental 
statement of the case addressing the examination reports, 
even though the examination reports are clearly pertinent to 
the total rating issue.  The representative has requested 
that the case be remanded for such a supplemental statement 
of the case.

Also, the veteran, in a statement received in May 2001, 
claimed entitlement to service connection for hip trauma 
resulting from residuals of his service-connected frozen 
foot/cold injuries.  That matter has not been addressed by 
the RO.  In a rating decision dated in August 2001, the RO 
denied service connection for a back disorder, as secondary 
to service-connected residuals of frozen feet.  In written 
argument submitted in December 2001, after the case was 
forwarded to the Board, the veteran's representative 
expressed disagreement with this denial.  The RO has not had 
an opportunity to issue a statement of the case in response 
to this notice of disagreement.  

Finally, the Board notes that the U.S. Court of Appeals for 
Veterans Claims has held that in the case of a claim for a 
total rating based on unemployability, the duty to assist 
requires VA to obtain an examination which includes an 
opinion on what effect the veteran's service-connected 
disability has on his ability to work.  See 38 U.S.C. § 5107 
(West Supp. 2001); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.103(a), 3.159, 3.326, 3.327, 4.16(a) 
(2001).  No contemporary opinion as to such is associated 
with the record and must be obtained prior to adjudication of 
the merits by the Board.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should afford the veteran 
additional opportunity to identify or 
submit additional evidence, such as 
medical records or employment evidence, 
pertinent to the existence or severity of 
any service-connected disability and the 
impact of such on his employability.  The 
RO should assist the veteran and take all 
necessary steps to obtain copies of those 
records not already part of the claims 
folder.  The RO's attention is 
specifically directed to the May 2001 
release form completed by the veteran; 
records identified as relevant in that 
form should be obtained, to the extent 
possible.  In any case, the RO should 
ensure all pertinent VA treatment or 
hospitalization records are associated 
with the claims file.  The RO should 
inform the veteran of any records it has 
been unsuccessful in obtaining and 
request him to submit such.  

2.  After the foregoing development has 
been completed to the extent possible, 
the RO should, if possible, return the 
July 2001 examination reports to the 
conducting examiners to obtain opinions 
as to the degree of occupational 
impairment resulting from the veteran's 
service-connected disabilities, to 
include whether such, individually or in 
combination, render the veteran 
unemployable.  If those examiners are not 
available, the RO should otherwise 
arrange for a file review by the 
appropriate physician or physicians to 
obtain the requested opinion.

3.  The RO should ensure that the above 
development has been completed and should 
undertake any other actions it deems 
required to comply with the notice and 
duty to assist provisions of the VCAA.  

4.  The RO should take indicated action 
and adjudicate the issues of entitlement 
to secondary service connection for a hip 
problem and the issues of entitlement to 
increased ratings for PTSD and residuals 
of frozen feet.  It should also 
readjudicate the veteran's claim for 
secondary service connection for back 
disability if evidence pertinent to this 
claim is received.  

5.  The RO should also readjudicate the 
issue of entitlement to a total rating 
based on unemployability due to service-
connected disabilities unless it has been 
rendered moot.

6.  If a timely notice of disagreement is 
received with respect to any decision, 
secondary service connection for back 
disability remains denied and/or the 
claim for a total rating based on 
unemployability is not granted to the 
veteran's satisfaction or rendered moot, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  The 
veteran should be informed of the 
requirements to perfect an appeal with 
respect to any new issues addressed in 
the supplemental statement of the case.


Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


